Citation Nr: 1718190	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska



THE ISSUES

1.  Entitlement to service connection for concussion with memory loss and a traumatic brain injury.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1985 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was scheduled for a Decision Review Officer (DRO) hearing in November 2012; however, he cancelled that hearing.  Similarly, he requested a hearing before the Board, which was scheduled in September 2014, but he did not report for that proceeding.  In May 2015, the Veteran withdrew the hearing request.  Thus, there are no outstanding hearing requests.  

In June 2015, the Board granted service connection for residuals of T8 and T9 compression fractures.  The Board also remanded the issues of entitlement to service connection for a traumatic brain injury and hearing loss for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to service connection for left ear hearing loss will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current concussion with memory loss, a traumatic brain injury, or residuals thereof.

2.  The Veteran has not been shown to have current right ear hearing loss for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  A concussion with memory loss and a traumatic brain injury or residuals thereof were not incurred in active service. 38 U.S.C.A. § 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Right ear hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§5103(a), 5103A; 38 C.F.R. §3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§5103(a); 38 C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notice letter in December 2009, prior to the initial decision on the claim.  Therefore, the notice timing requirement as set forth in Pelegrini has been met.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO notified the Veteran of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.  

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service personnel and treatment records, and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claims. The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.

In addition, the Veteran was afforded VA examinations in April 2010 and June 2016 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a medical history was solicited from the Veteran.  The reports also sufficiently address the medical issues in this case and are supported by a rationale, which allows the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4) (2016).

The Board also finds that there has been substantial compliance with the June 2015 remand directives.  There has been no allegation otherwise.  

For these reasons, the Board concludes that the VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Sensorineural hearing loss is considered to be a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Concussion with Memory Loss and Traumatic Brain Injury

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a concussion with memory loss and traumatic brain injury.

In a September 2014 statement, the Veteran's representative contended that there is no basis to deny benefits based on willful misconduct relating to a September 1985 motor vehicle accident in service.  In a June 2015 decision and remand, the Board determined that there was no evidence to substantiate the finding of willful misconduct and granted service connection for a back disorder.

Nevertheless, the Board finds that there is no current concussion with memory loss, traumatic brain injury, or residuals thereof that are related to the accident in service.  In this regard, the June 2016 VA examiner observed that the Veteran was involved in a car accident in 1985 during which he was rendered unconscious.  It was also noted that he had been diagnosed with a traumatic brain injury in 1985.  Following a physical examination and review of the evidence, the examiner indicated that the Veteran did have a traumatic brain injury given the history, but concluded that it was likely a mild traumatic brain injury due to the proximate absence of post-concussive symptoms.  It was noted that the clinical records supported the conclusion that he had recovered as would be expected.  The examiner explained that the Veteran's symptoms are not related to a traumatic brain injury that had resolved.  Indeed, she indicated that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a traumatic brain injury.  

The June 2016 VA examiner did suggest that the Veteran may have a separate mental health disorder, as he had been documented as having a panic disorder.  However, a June 2016 VA mental health examiner opined that the Veteran's symptoms of a panic disorder were less likely than not caused by his military service.  The Board also notes that the issue of entitlement to service connection for an acquired psychiatric disorder is not on appeal.  (If he would like to seek service connection for such a condition, the Veteran and his representative should submit a claim to the RO. 38 C.F.R. §§ 3.155, 3.157.) 

The Board does acknowledge the lay assertions that the Veteran has residuals of a traumatic brain injury.  However, even assuming that the Veteran and his representative are competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the June 2016 VA examiner is of greater probative weight than the more general lay assertions in this regard.  As noted above, the VA examiner considered the Veteran's reported symptomatology and medical history, reviewed the claims file, and performed a physical examination.  She also relied on her own medical expertise, knowledge, and training in evaluating the Veteran.

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran does not have a current disability.  Although there is evidence indicating that he had an injury in service, the evidence does not show that the Veteran has had any residuals during the appeal period or with the close proximity thereto.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran has not had a current disability during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary. See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).


II.  Right Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for right ear hearing loss is not warranted.  

On an authorized audiological evaluation in April 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
35
20
10

The Maryland CNC speech recognition score was 98 percent in the right ear.  

In addition, during a June 2016 VA examination, the Veteran's puretone thresholds in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
25
15
10

The Maryland CNC speech recognition score was 100 percent in the right ear.  

As noted above, the applicable regulation, 38 C.F.R. § 3.385, specifically requires that the auditory threshold be 40 decibels or greater in one of the frequencies between 500 and 4000 Hertz, that the threshold be 26 or more decibels in 3 of those frequencies, or that Maryland CNC speech recognition scores be less than 94 percent.  None of these requirements were met during either of the aforementioned examinations, and there are no treatment records showing that the Veteran otherwise met such criteria during the appeal period or within close proximity thereto.

In summary, the evidence of record does not establish the existence of right ear hearing loss under the clear requirements of 38 C.F.R. § 3.385.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  The Board acknowledges the appellant's reported history of his in-service noise exposure and subsequent hearing difficulties. Nonetheless, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran has current right ear hearing loss for VA purposes than the lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have right ear hearing loss during the pendency of the appeal, the Board finds that he is not entitled to service connection.

As the weight of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for concussion with memory loss and a traumatic brain injury is denied.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The Veteran was afforded a VA examination in June 2016 at which time audiological testing did reveal left hearing loss.  Specifically, the test results show that his puretone threshold was 40 decibels at 1000 Hertz. See 38 C.F.R. § 3.385.  The examiner opined that the Veteran's left ear hearing was not at least as likely as not caused by or a result of event in service.  In so doing, she noted that there was no significant threshold since the enlistment examination.  However, she did not explain the significance of that fact.

Moreover, the June 2016 VA examiner found that the Veteran's left ear hearing loss preexisted his military service because a 30 decibel threshold was recorded at 6000 Hertz during his enlistment examination.   However, such a finding does not satisfy VA's definition of a disability under 38 C.F.R. § 3.385. See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (holding that hearing loss that does not meet the requirements of 3.385 is not a "defect" because it is not considered a disability for VA purposes).  

In addition, the examiner did not address whether the Veteran's left ear hearing loss may be related to the September 1985 motor vehicle accident, as directed in the June 2015 remand.

For these reasons, the Board finds that an additional medical opinion is needed to determine the nature and etiology of any left ear hearing loss that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ear hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA treatment records.

2.  The AOJ should refer the Veteran's claims file to the June 2016 VA examiner, or if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's left ear hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's lay statements, service treatment records, and post-service medical records.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should further note that the Veteran's left ear hearing is considered normal at entrance into active service for VA purposes.  Thus, the presumption of soundness applies.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current left ear hearing loss manifested in service or within one year thereafter or is otherwise related to his military service, including the motor vehicle accident therein.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and address the significance, if any, of the lack of a threshold shift.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


